DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This final action is in reply to the amendments and remarks filed on 5 May 2022.
Claims 1-3, 8-10, and 15-17 have been amended.
Claims 7 and 14 have been canceled.
Claims 1-6, 8-13 and 15-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5 May 2022 was filed after the mailing date of the initial disclosure.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant’s amendments to the claims and specification are sufficient to overcome the objections previously raised.  These objections are respectfully withdrawn.
Applicant’s amendments are sufficient to overcome the 112 rejections of claims 2 and 3, those rejections are respectfully withdrawn.  The amendments are insufficient to overcome the 112 rejections of claims 9-10 and 16-17, those rejections are respectfully maintained.
Applicant’s amendments are insufficient to overcome the 101 rejections previously raised.  Those rejections are respectfully maintained and updated below as necessitated by the amendments to the claims.
Applicant’s amendments are insufficient to overcome the 103 rejections previously raised.  See updated grounds of rejection set forth below as necessitated by the amendments to the claims.

Response to Arguments
Applicant’s arguments filed on 5 May 2022 have been fully considered but are not persuasive.
Regarding the 112 rejections, the amendments to claims 2 and 3 that clarified the ratio and estimate issues were not incorporated into claims 9, 10, 16 and 17, those rejections are respectfully maintained.
Regarding the 101 rejections, Applicant argues that the amendments are sufficient to overcome the 101.  Examiner respectfully disagrees, see updated grounds of rejection set forth below as necessitated by the amendments to the claims.
Regarding the 103 rejection Applicant argues that the previously cited references fail to teach the amended claim language.  These limitations were not previously considered and the arguments are therefore moot in view of the updated grounds of rejection necessitated by the amendments to the claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite determining estimates based on a ratio of historical prices and market forecast prices and determining an estimate based on a product of volume and a type of contracts.  However, it is unclear if the estimates are the calculated values resulting from the ratio or division and/or the result of the multiplication or product calculation or if the estimations are derived in some further way from the results of those calculations, i.e. based on.  It is unclear how the estimates are “based on” the ratio and product or if they are actually the result of those mathematical operations being performed.  For examination purposes the claims are interpreted as any estimates that use or examine historical prices and market forecast prices.  Clarification is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims recite determining estimates of prices, forecasted volume, types of contracts, a total cost and a future cost. These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. But for the “computer-implemented” language, interface for inputting and displaying, processor and medium, the claims encompass a user simply making evaluations or determination in their mind. Using a forecasting model merely illustrates the use of complex math, also an abstract concept, or a mathematical formula to output results.  The mere nominal recitation of a computer, processor, interface for inputting and displaying and medium does not take the claim limitation out of the abstract groupings. Thus, the claims recites an abstract idea. 
This judicial exception is not integrated into a practical application. The claim recites additional elements for implementing the determinations and inputting and displaying information.  The amended claims set forth that the determinations are done “using an integrated materials and services forecasting model” and providing in an interface a real time dashboard, receiving inputs through the interface and displaying information in the dashboard. The providing a real time dashboard in an interface, receiving inputs, and displaying information are recited at a high level of generality, and amount to mere data gathering and transmission/ outputting, which are forms of insignificant extra-solution activity. The computer, processor, model and medium that performs the determining steps are also recited at a high level of generality, and merely automates the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept. 
For the providing a dashboard in an interface, receiving inputs/inputting and displaying that were considered extra-solution activity in Step 2A, these have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The background does not provide any indication that the network appliance is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection, receipt or transmission/outputting of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
Dependent claims 2-6, 9-13 and 16-20 include all of the limitations of the independent claims and therefore recite the same abstract idea.  The claims further narrow the mental process and mathematical concepts by describing the types of data, ratios, types of companies, parameters used in the forecasting estimations including correlation and accuracy factors, and the types of parameters used in the cost price forecasts.  The dashboard or snapshot that provides real time estimates is merely generically recited and is considered a display and does not integrate the abstract idea nor does it amount to significantly more since it simply outputs the results.
For these reasons, there is no inventive concept and claims 1-20 are not considered patent eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over McConnell et al. (US 2008/0255899) in view of Sandholm et al. (US 2010/0106652).
As per Claim 1 McConnell teaches:
A computer-implemented method, comprising: 
determining a first estimate H1 of prices of operations activities of existing operations of a company (McConnell in at least [0165-0168 describes estimating the costs for operating an asset, site or region); 
determining a second estimate H2 of prices of new operations for new facilities, projects, and plants (McConnell in at least [0165-0168 describes estimating the costs for operating an asset, site, or region, e.g. projects and plants); 
determining a third estimate H3 of a forecasted volume and types of operations activities for other company operations, functions, and organizations (McConnell in at least [0095] describes predicted demand and or utility rates and predicted rates as is further described in at least [0154], [0116] describes taking the type of plant, asset or equipment into account when evaluating data); 
determining, using the first, second, and third estimates, a fourth estimate of a total cost of operations and operations-related activities for the company (McConnell in at least [0162-0165] describes determining the overall financial cost associated with a facility, asset, etc.); and 
determining, using an integrated materials and services forecasting model, a future cost of procurement based on an total forecasted cost of materials and the fourth estimate (McConnell in at least [0162-0168 and 0179] describe determining estimate future total financials as well as costs of procurement based on designated budgets, parameters, equipment, etc. using software, e.g. a model, for calculations, Fig. 1 illustrates modules for tracking and calculating energy consumption, costs, GHG emissions, carbon credits financial costs, optimizing costs and perform verifications))
providing, in a user interface, a real time dashboard, that includes the future cost of procurement (McConnell in at least [0038-0039, 0055-0057] describe interfaces for providing and generating reports, [0095] describes an interface that provides real time or near real time demand and rate information and can trigger various other instructions, other interfaces such as those described in [0154 and 0178] can be used to transmit predictions and other information),
receiving, through the user interface, user inputs in a drill-down capabilities of the real time dashboard (McConnell in at least [0186] describes interface capabilities where drop down boxes are used to receive inputs and will trigger particular outputs via the interface); and
displaying, in response to the user inputs, information regarding a calculation of a particular value in the real time dashboard associated with the future cost of procurement (McConnell in at least [0038-0039, 0055-0057] describe interfaces for providing and generating reports, [0095] describes an interface that provides real time or near real time demand and rate information and can trigger various other instructions, other interfaces such as those described in [0154 and 0178] can be used to transmit predictions and other information, [0186] describes how inputs selected via drop downs can drill down or select particular information to be displayed or output).  
McConnell describes tracking and managing various operating parameters for enterprise assets and making predictions for costs related to the operations but does not explicitly recite that the operations are contract related.
However, Sandholm teaches a system and methods for procurement strategy optimization against expressive contracts.  Sandholm describes how procurement contracts specify payment amounts and other terms that are utilized in the forecasting and optimization processes as is described in at least [0045, 0067-0167].
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to determine prices, estimations, etc. for operations of an enterprise to include contract specific operations and parameters used in optimization and forecasting because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predicable because each of the elements performs the same function as it did independently.  By making predictions, estimations and determinations for contract specific operations, the combination enables visibility into procurement decisions and a degree to which they are compliant with contracts can be easily assessed and considered allowing for improved compliance, procurement decisions through optimal contract execution and an improved sourcing process.
As per Claim 4 McConnell further teaches:
wherein the company is selected from a group comprising an oil facility, a gas facility, a refining facility, and chemical storage facility (McConnell describes costs associated with any equipment that consumes energy and/or emits gas as is described in at least [0031], the data can include any utilities data from utility providers including electricity, gas, water, sewage, etc. [0053],  [0116, describes any type of plant or facility including a power plant manufacturing plant).  
As per Claim 5 McConnell further teaches:
determining parameters used in demand forecasting for materials and services for upstream and drilling activities, including: 1) correlation factors between historical production with a number and types of wells, and used in maintaining potential requirements, materials, and services; and 2) embedding planned   oil, gas, and chemical refined productions in a forecasting model to improve the accuracy of forecasted data (McConnell [0002] describes calculating costs and optimizing various parameters of an enterprise, including for demand forecasting as is described in [0090-0095], describes correlating data and changes in at least [0081-0082] and at least [0085-0087] describes data correlation and predictive analysis and further correlation analysis used to identify and predict trends, predictive analysis and modeling is described in at least [0043, 0085-0087, 0092-0095, 0148-0154, 0165]).  
As per Claim 6 McConnell further teaches:
determining parameters used in cost/price forecasting for materials and services for materials and services, including: 1) forecasted prices for all equipment and all types of contracts procured by the company; and 2) historical prices of all procured materials and services for all types of operations (McConnell [0002] describes calculating costs and optimizing various parameters of an enterprise, including for demand forecasting as is described in [0090-0095], [0048, 0106, 0112, 0188] describes using historical data when analyzing desired parameters and describes using historical billing information for cost price optimizations [0168-0169]).  
McConnell describes tracking and managing various operating parameters for enterprise assets and making predictions for costs related to the operations but does not explicitly recite that the operations are contract related.
However, Sandholm teaches a system and methods for procurement strategy optimization against expressive contracts.  Sandholm describes how procurement contracts specify payment amounts and other terms that are utilized in the forecasting and optimization processes as is described in at least [0045, 0067-0167]. Sandholm is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.
28 As per Claim 8 the limitations are substantially similar to those set forth in Claim 1 and are therefore rejected based on the same reasons and rationale set forth in the rejection of Claim 1 above. McConnell further teaches:
an integrated materials and services forecasting model (McConnell Fig. 1 illustrates modules for tracking and calculating energy consumption, costs, GHG emissions, carbon credits financial costs, optimizing costs and perform verifications); 
data used by the integrated materials and services forecasting model, the data including historical prices of contracts and materials, current and new contracts, current and proposed production rates, and forecasted prices of commodities (McConnell Fig. 1 illustrates maintaining asset, utilities and service provider data used to manage operating parameters for enterprise assets); 
one or more user interfaces for inputting the data and for displaying information resulting from execution of the integrated materials and services forecasting model (McConnell Fig. 2 illustrates interfaces for inputting and displaying information); 
one or more processors; and a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors, the programming instructions instructing the one or more processors to perform operations (McConnell Fig. 2 and at least its associated text in at least [0038-0039] describe processors and computer executable instructions to perform the claimed functions and generate reports)
As per Claim 9 McConnell further teaches:
wherein determining the first estimate is based on a ratio of: i) historical prices of all types of operations for all operating facilities, and ii) market forecast prices of all type of operations for all operating facilities (McConnell in at least [0165-0168 describes estimating the costs for operating an asset, site or region utilizing past financial costs, a correlation analysis can also use expected market demand expected rates and other market information for analyses as is described in at least [0072, 0090, 0095, 0139]).  
McConnell describes tracking and managing various operating parameters for enterprise assets and making predictions for costs related to the operations but does not explicitly recite that the operations are contract related.
However, Sandholm teaches a system and methods for procurement strategy optimization against expressive contracts.  Sandholm describes how procurement contracts specify payment amounts and other terms that are utilized in the forecasting and optimization processes as is described in at least [0045, 0067-0167]. Sandholm is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.
As per Claim 10 McConnell further teaches:
wherein determining the second estimate is based on a product of a volume and type of operations for new facilities, projects, and plants and a ratio of: i) historical prices of all types of contacts for all operating facilities; and ii) market forecast prices of all type of operations for all operating facilities (McConnell in at least [0165-0168 describes estimating the costs for operating an asset, site or region utilizing past financial costs, a correlation analysis can also use expected market demand expected rates and other market information for analyses as is described in at least [0072, 0090, 0095, 0139]).  
McConnell describes tracking and managing various operating parameters for enterprise assets and making predictions for costs related to the operations but does not explicitly recite that the operations are contract related.
However, Sandholm teaches a system and methods for procurement strategy optimization against expressive contracts.  Sandholm describes how procurement contracts specify payment amounts and other terms that are utilized in the forecasting and optimization processes as is described in at least [0045, 0067-0167]. Sandholm is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.
As per Claims 11-13 and 15-20 the limitations are substantially similar to those set forth in Claims 1, 4-6 and 9-10 and are therefore rejected based on the same reasons and rationale set forth in the rejection of Claims 1, 4-6 and 9-10 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                    
/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623